Exhibit 10.1

20[●] AWARD AGREEMENT
FOR RESTRICTED STOCK UNITS
FOR DIRECTORS
UNDER THE MSCI INC. 2016 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN

MSCI Inc. (“MSCI,” together with its subsidiaries, the “Company”) hereby grants
to you Restricted Stock Units (“RSUs”) as described below.  The awards are being
granted under the MSCI Inc. 2016 Non-Employee Directors Compensation Plan (as
may be amended from time to time, the “Plan”).

Participant:[NAME]

Number of RSUs Granted:[#] RSUs

Grant Date:

[●] (the “Grant Date”)

Vesting Schedule:

[●] (such date, the “Vesting Date”)

Provided you continue to provide services to the Company through the Vesting
Date, the RSUs will vest and convert as provided above and as further described
in Exhibit A attached hereto.  Your RSUs may be subject to forfeiture if you
terminate service with the Company before the Vesting Date, as set forth in the
Plan and this Restricted Stock Unit Award Agreement (including Exhibit A and
Exhibit B attached hereto, this “Award Agreement”).

You agree that this Award Agreement is granted under the Plan and governed by
the terms and conditions of the Plan and Exhibit A and Exhibit B attached
hereto.  You will be able to access a prospectus and tax supplement that
contains important information about this award via the MSCI website or your
brokerage account.  Unless defined in this Award Agreement, capitalized terms
shall have the meanings ascribed to them in the Plan.

IN WITNESS WHEREOF, MSCI has duly executed and delivered this Award Agreement as
of the Grant Date.

 

 

MSCI Inc.

 

Name:

Scott Crum

Title:

Chief Human Resources Officer

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

TERMS AND CONDITIONS
OF THE 20[●] RESTRICTED STOCK UNIT AWARD AGREEMENT

Section 1.RSUs Generally.  MSCI has awarded you RSUs as an incentive for you to
continue to provide services as a director of MSCI and to, among other things,
align your interests with those of the Company and to reward you for your
continued service as a director of MSCI in the future.  As such, you will earn
your RSUs for 20[●] only if you remain in continuous service as a director of
MSCI through the Vesting Date, or as otherwise set forth below.  Each RSU
corresponds to one share of MSCI common stock, par value $0.01 per share (each,
a “Share”).  Each RSU constitutes a contingent and unsecured promise by MSCI to
deliver one Share on the conversion date for such RSU.  As the holder of RSUs,
you have only the rights of a general unsecured creditor of MSCI. To the extent
that you are subject to taxation in the United States, Section 409A of the Code
imposes rules relating to the taxation of deferred compensation, including your
20[●] RSU award.  The Company reserves the right to modify the terms of your
20[●] RSU award, including, without limitation, the payment provisions
applicable to your RSUs, to the extent necessary or advisable to comply with
Section 409A of the Code.

Section 2.Vesting Schedule and Conversion.

(a)Vesting Schedule.  Your RSUs will vest on the Vesting Date; provided that,
subject to Section 4 and Section 5, you continue to provide future services to
the Company by remaining in continuous service as a director of MSCI through the
Vesting Date.

(b)Conversion.

(i)Except as otherwise provided in this Award Agreement or pursuant to any
election form submitted in connection with the MSCI Inc. Non-Employee Directors
Deferral Plan (as amended), each of your vested RSUs will convert to one Share
within 30 days following the Vesting Date.

(ii)Shares to which you are entitled to receive upon conversion of RSUs under
any provision of this Award Agreement shall not be subject to any transfer
restrictions, other than those that may arise under securities laws or the
Company’s policies.

Section 3.Dividend Equivalent Payments.  Until your RSUs convert to Shares, if
and when MSCI pays a dividend on Shares, you will be entitled to a dividend
equivalent payment in the same amount as the dividend you would have received if
you held Shares for your vested and unvested RSUs immediately prior to the
record date.  No dividend equivalents will be paid to you with respect to any
canceled or forfeited RSUs.  MSCI will decide on the form of payment and may pay
dividend equivalents in Shares, in cash or in a combination thereof, unless
otherwise provided in Exhibit B.  MSCI will pay the dividend equivalent when it
pays the corresponding dividend on its common stock.  The gross amount of any
dividend equivalents paid to you with respect to RSUs that do not vest and
convert to Shares shall be subject to potential recoupment or payback (such
recoupment or payback of dividend equivalents, the “Clawback”) following the
cancellation or forfeiture of the underlying RSUs.  You consent to the Company’s
implementation and enforcement of the Clawback and expressly agree that MSCI may
take such actions as are necessary to effectuate the Clawback consistent with
applicable law.  If, within a reasonable period, you do not tender repayment of
the dividend equivalents in response to demand for repayment, MSCI may seek a
court order against you or take any other actions as are necessary to effectuate
the Clawback.

Section 4.Termination of Service. Upon termination of service as a director of
MSCI prior to the Vesting Date, pursuant to this Section 4, the following
special vesting and payment terms will apply to your RSUs:

A-1

 

--------------------------------------------------------------------------------

 

(a)Termination of Service Due to Death or Disability.  If your service as a
director of MSCI terminates due to death or Disability, your unvested RSUs will
immediately vest and convert into Shares on the date your service as a director
of MSCI terminates or within 30 days thereafter.  Such Shares will be delivered
to the beneficiary(ies) you have designated pursuant to Section 7 or the legal
representative of your estate, as applicable.

(b)Termination of Service and Cancellation of Awards.  Unless otherwise
determined by the Board, your unvested RSUs will be canceled and forfeited in
full if your service as a director of MSCI terminates prior to the Vesting Date
for any reason other than as set forth in Section 4 and Section 5 of this Award
Agreement.

Section 5.Change in Control.  In the event of a Change in Control, all of your
RSUs will immediately vest and convert into Shares effective on the date of such
Change in Control.

Section 6.Nontransferability.  You may not sell, pledge, hypothecate, assign or
otherwise transfer your RSUs, other than as provided in Section 7 (which allows
you to designate a beneficiary or beneficiaries in the event of your death) or
by will or the laws of descent and distribution or otherwise as provided by the
Board.  This prohibition includes any assignment or other transfer that purports
to occur by operation of law or otherwise.  During your lifetime, payments
relating to the RSUs will be made only to you.  Your personal representatives,
heirs, legatees, beneficiaries, successors and assigns, and those of MSCI, shall
all be bound by, and shall benefit from, the terms and conditions of your award.

Section 7.Designation of a Beneficiary.  Any designation of a beneficiary or
beneficiaries to receive all or part of the Shares to be paid under this Award
Agreement in the event of your death will be governed by local law.  To make a
beneficiary designation, you must coordinate with your personal tax or estate
planning representative.  Any Shares that become payable upon your death will be
distributed to your estate in accordance with local law rules.  You may replace
or revoke your beneficiary designation at any time.  If there is any question as
to the legal right of any beneficiary(ies) to receive Shares under this Award
Agreement, MSCI may determine in its sole discretion to deliver the Shares in
question to your estate.  MSCI’s determination shall be binding and conclusive
on all persons, and it will have no further liability to anyone with respect to
such Shares.

Section 8.Ownership and Possession.

(a)Prior to Conversion.  Prior to conversion of your RSUs, you will not have any
rights as a stockholder in the Shares corresponding to your RSUs.  However, you
will receive dividend equivalent payments, as set forth in Section 3 of this
Award Agreement.

(b)Following Conversion.  Following conversion of your RSUs, you will be the
beneficial owner of the Shares issued to you, and you will be entitled to all
rights of ownership, including voting rights and the right to receive cash or
stock dividends or other distributions paid on the Shares.

Section 9.Securities Law Compliance Matters.  MSCI may, if it determines it is
appropriate, affix any legend to the stock certificates representing Shares
issued upon conversion of your RSUs and any stock certificates that may
subsequently be issued in substitution for the original certificates.  MSCI may
advise the transfer agent to place a stop order against such Shares if it
determines that such an order is necessary or advisable.

Section 10.Compliance with Laws and Regulations.  Any sale, assignment,
transfer, pledge, mortgage, encumbrance or other disposition of Shares issued
upon conversion of your RSUs (whether directly or indirectly, whether or not for
value, and whether or not voluntary) must be made in compliance with any
applicable constitution, rule, regulation, or policy of any of the exchanges,
associations or other institutions with which MSCI has membership or other
privileges, and any applicable law, or applicable rule or regulation of any
governmental agency, self-regulatory organization or state or federal regulatory
body.

A-2

 

 

--------------------------------------------------------------------------------

 

Section 11.No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan, or your acquisition or sale of the
underlying Shares.  You should consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

Section 12.Consents under Local Law.  Your award is conditioned upon the making
of all filings and the receipt of all consents or authorizations required to
comply with, or be obtained under, applicable local law.

Section 13.Award Modification and Section 409A.

(a)Award Modification.  MSCI reserves the right to modify or amend unilaterally
the terms and conditions of your RSUs, without first asking your consent, or to
waive any terms and conditions that operate in favor of MSCI.  MSCI may not
modify your RSUs in a manner that would materially impair your rights in your
RSUs without your consent; provided, however, that MSCI may, without your
consent, amend or modify your RSUs in any manner that MSCI considers necessary
or advisable to comply with applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations.  MSCI will notify you of
any amendment of your RSUs that affects your rights.  Any amendment or waiver of
a provision of this Award Agreement (other than any amendment or waiver
applicable to all recipients generally), which amendment or waiver operates in
your favor or confers a benefit on you, must be in writing and signed by the
Chief Human Resources Officer, the Chief Financial Officer or the General
Counsel (or if such positions no longer exist, by the holders of equivalent
positions) to be effective.

(b)Section 409A.  You understand and agree that all payments made pursuant to
this Award Agreement are intended to be exempt and/or comply with Section 409A,
and shall be interpreted on a basis consistent with such
intent.  Notwithstanding the other provisions of this Award Agreement, to the
extent necessary to comply with Section 409A, if MSCI considers you to be one of
its “specified employees” and you are a U.S. taxpayer, in each case, at the time
of your “separation from service” (as such terms are defined in the Code) from
the Company, no conversion specified hereunder shall occur prior to your death
or the expiration of the six-month period measured from the date of your
separation from service from the Company (such period, the “Delay Period”).  Any
conversion of RSUs into Shares that would have occurred during the Delay Period
but for the fact that you are deemed to be a specified employee shall be
satisfied either by (i) conversion of such RSUs into Shares on the first
business day following the Delay Period or (ii) a cash payment on the first
business day following the Delay Period equal to the value of such RSUs on the
scheduled conversion date (based on the value of the Shares on such date) plus
accrued interest as determined by MSCI.

Section 14.Severability.  In the event MSCI determines that any provision of
this Award Agreement would cause you to be in constructive receipt for United
States federal or state income tax purposes of any portion of your award, then
such provision will be considered null and void and this Award Agreement will be
construed and enforced as if the provision had not been included in this Award
Agreement as of the date such provision was determined to cause you to be in
constructive receipt of any portion of your award.

Section 15.Successors.  This Award Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company and any person or
persons who shall, upon your death, acquire any rights hereunder in accordance
with this Award Agreement or the Plan.

Section 16.Venue.  For purposes of litigating any dispute that arises under this
grant or this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of New York, agree that such litigation shall be
conducted in the courts of New York County, New York, or the federal courts for
the United States for the Southern District of New York, where this grant is
made and/or to be performed.

A-3

 

 

--------------------------------------------------------------------------------

 

Section 17.Rule of Construction for Timing of Conversion.  With respect to each
provision of this Award Agreement that provides for your RSUs to convert to
Shares on the Vesting Date or upon a different specified event or date, such
conversion will be considered to have been timely made, and neither you nor any
of your beneficiaries or your estate shall have any claim against the Company
for damages based on a delay in payment, and the Company shall have no liability
to you (or to any of your beneficiaries or your estate) in respect of any such
delay, as long as payment is made by December 31 of the year in which the
Vesting Date or such other specified event or date occurs, or if later, by March
15th of the year following such specified event or date.

Section 18.Non-U.S. Directors.  The following provisions will apply to you if
you are providing services as a director of MSCI and reside outside of the
United States.  For the avoidance of doubt, if you reside in the United States
and subsequently relocate to another country after the Grant Date, or if you
reside in another country and subsequently relocate to the United States after
the Grant Date, the following provisions may apply to you to the extent MSCI
determines that the application of such terms and conditions is necessary or
advisable for tax, legal or administrative reasons.

(a)Tax and Other Withholding Obligations.

You acknowledge that, regardless of any action taken by the Company, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items or liabilities,
howsoever arising in any jurisdictions, related to your participation in the
Plan and legally applicable to you (“Tax-Related Items”) is and remains your
responsibility and may exceed the amount actually withheld by the Company.  You
further acknowledge that the Company (i) makes no representations or undertaking
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including, but not limited to, the grant, vesting or settlement of
the RSUs, the subsequent sale of Shares acquired pursuant to such settlement and
the receipt of any dividend equivalents and/or dividends; and (ii) does not
commit to and is under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result.  Further, if you are subject to
Tax-Related Items in more than one jurisdiction, you acknowledge that the
Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Pursuant to rules and procedures that MSCI establishes, Tax-Related Items
arising upon any relevant taxable or tax withholding event (as applicable) of
your RSUs may be satisfied, in the Board’s sole discretion, by having MSCI
withhold Shares, or by having MSCI withhold cash or amounts from your director
fees or other compensation if MSCI provides for a cash withholding option, in
each case in an amount sufficient to satisfy the  Tax-Related Items withholding
obligations.  Shares withheld will be valued using the fair market value of the
Shares on the date your RSUs convert, using a valuation methodology established
by MSCI.  In order to comply with applicable accounting standards or the
Company’s policies in effect from time to time, MSCI may limit the amount of
Shares that you may have withheld.  If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, you are deemed to have
been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.

In the event that withholding in Shares is problematic under applicable tax or
securities law or has materially adverse accounting consequences, by your
acceptance of the RSUs, you authorize and direct MSCI and any brokerage firm
determined acceptable to MSCI to sell on your behalf a whole number of Shares
from those Shares issued to you as MSCI determines to be appropriate to generate
cash proceeds sufficient to satisfy the obligation for Tax-Related
Items.  Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering maximum applicable rates, in which case you
will receive a refund of any over-withheld amount in cash and will have no
entitlement to the stock equivalent.

  Finally, you agree to pay to the Company, including through withholding from
any director fees or other compensation paid to you by MSCI, any amount of
Tax-Related Items that the Company may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by

A-4

 

 

--------------------------------------------------------------------------------

 

the means previously described.  MSCI may refuse to issue or deliver the Shares
or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.

(b)

Nature of Grant.  In accepting the RSUs, you acknowledge, understand and agree
that:

(i)the Plan is established voluntarily by MSCI, it is discretionary in nature
and it may be modified, amended, suspended or terminated by MSCI at any time, to
the extent permitted by the Plan;

(ii)this RSU award is not a director, employment and/or service agreement, and
nothing in this Award Agreement or your participation in the Plan shall create a
right to continued service as a director of MSCI or interfere with the ability
of MSCI to terminate your service relationship (if any);

(iii)this award, and all other awards of RSUs and other equity-based awards, are
exceptional, discretionary, voluntary and occasional.  This award does not
confer on you any contractual or other right or entitlement to receive another
award of RSUs, any other equity-based award or benefits in lieu of RSUs at any
time in the future or in respect of any future period;

(iv)MSCI has made this award to you in its sole discretion.  All decisions with
respect to future RSU or other grants, if any, will be at the sole discretion of
MSCI;

(v)you are voluntarily participating in the Plan;

(vi)the grant of RSUs and the Shares subject to the RSUs are not intended to
replace any pension rights, director fees or other compensation;

(vii)this award does not confer on you any right or entitlement to receive
director fees or other compensation in any specific amount;

(viii)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(ix)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your service as a
director of MSCI; and

(x)the Company shall not be liable for any foreign exchange rate fluctuation
between your local currency and the U.S. Dollar that may affect the value of the
RSUs or of any amounts due to you pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.

(c)

Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Award Agreement and any other RSU grant materials by and
among, as applicable, MSCI and any subsidiary of MSCI for the exclusive purpose
of implementing, administering and managing your participation in the Plan.

You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, social insurance number, passport or other
identification number (e.g., resident registration number), salary, nationality,
job title, any Shares or directorships held in MSCI, details of all RSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.  

You understand that Data will be transferred to E*Trade Financial Corporate
Services, Inc., or such other stock plan service provider as may be selected by
MSCI in the future, which is assisting MSCI

A-5

 

 

--------------------------------------------------------------------------------

 

with the implementation, administration and management of the Plan.  You
understand that the recipients of the Data may be located in the U.S. or
elsewhere, and that the recipients’ country of operation (e.g., the U.S.) may
have different data privacy laws and protections than your country.  You
understand that if you reside outside the United States, you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local Human Resources representative.  You authorize MSCI,
E*Trade Financial Corporate Services, Inc., and any other possible recipients
which may assist MSCI (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand if you
reside outside the U.S., you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local Human Resources
representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke your consent, your service and career with the Company will not be
adversely affected; the only consequence of refusing or withdrawing your consent
is that MSCI would not be able to grant you RSUs or other equity awards or
administer or maintain such awards.  Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the
Plan.  For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local Human
Resources representative.

(d)

Language.  If you have received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

(e)

Electronic Delivery and Acceptance.  MSCI may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means.  You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an online or electronic
system established and maintained by MSCI or a third party designated by MSCI.

(f)

Exhibit B.  Notwithstanding any provisions in this Award Agreement, the RSUs
shall be subject to any special terms and conditions set forth in Exhibit B to
this Award Agreement for your country.  Moreover, if you relocate to one of the
countries included in Exhibit B, the special terms and conditions for such
country will apply to you, to the extent MSCI determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons.  Exhibit B constitutes part of this Award Agreement.

(g)

Insider Trading Restrictions/Market Abuse Laws.  You acknowledge that, depending
on your country of residence, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell
Shares or rights to Shares (e.g., RSUs) under the Plan during such times as you
are considered to have “inside information” regarding the Company (as defined by
the laws in your country).  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy.  You acknowledge that you are
responsible for ensuring compliance with any applicable restrictions and you
should consult your personal legal advisor on this matter.

Section 19.Defined Terms.  For purposes of this Award Agreement, the following
terms shall have the meanings set forth below:

“Disability” means “permanent and total disability” (as defined in Section 22(e)
of the Code).

“Section 409A” means Section 409A of the Code.

 

A-6

 

 

--------------------------------------------------------------------------------

EXHIBIT B

COUNTRY-SPECIFIC TERMS AND CONDITIONS

[●]

 

B-1

 

 